OPINION — AG — ** OKLAHOMA SCENIC RIVERS COMMISSION — EMPLOYMENT — LEGAL COUNSEL ** THE PROVISIONS OF 74 Ohio St. 18 [74-18](C) ARE GENERAL IN NATURE AND DO NOT PROHIBIT OKLAHOMA SCENIC RIVERS COMMISSION, IN APPROPRIATE SITUATIONS, FROM HIRING SEPARATE LEGAL COUNSEL OTHER THAN THE ATTORNEY GENERAL DUE TO THE SPECIFIC AUTHORITY GRANTED SUCH COMMISSIONS IN 82 Ohio St. 1461 [82-1461](15) (ATTORNEY, HIRE, LAWYER) CITE: OPINION NO. 69-150, OPINION NO. 69-178, OPINION NO. 77-273, OPINION NO. 81-222 (MICHAEL SCOTT FERN) ** SEE OPINION NO. 92-022 (1993) **